DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.

Specification
The title of the invention includes a typographic error: “Appatatus” should be “Apparatus”.

Claim Rejections - 35 USC § 112
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “wherein a range of the preset temperature is from 700 degrees Celsius to 850 degrees Celsius”. The limitation only describes a manner of operating the device and does not appear to have any structural limitations. It is unclear what structure is intended by the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOEHRING et al. (US 2004/0107731) in view of HSU et al. (US 2005/0016214).
Doehring teaches a glass production apparatus for shaping glass ceramics comprising a melting device configured to melt a glass raw material to prepare a glass melt (para. 0085); a molding device comprising at least one molding mold (figures 1-2).
Hsu teaches a glass production apparatus comprising a melting device configured to melt a glass raw material to prepare a glass melt (1 in figure 4); a calender device (3 in figure 4); a cutting device (5 in figure 4); a manipulator (7 in figure 4); and a crystallizing device (8 in figure 4). It would have been obvious to one of ordinary skill in the art to modify the apparatus of Doehring to include the melting device, calender, cutting device, and crystallizing device of Hsu because Hsu teaches that this is a conventional method of making discrete glass ceramic plates (para. 0004-0007). Additionally, the apparatus set up of Hsu allows for semi-continuous processing (para. 0007) whereas the use of a blank mold as taught by Doehring requires a batch process that would take much longer to produce a finished product.

Regarding claim 7, Doehring teaches the at least one molding mold is made of porous ceramic material (para. 0049).  
Regarding claim 8, figure 4 of Hsu shows the melting device comprises a melting furnace and a drainage member, the melting furnace is configured to melt the glass raw material to prepare the glass melt, the drainage member is positioned on the melting furnace, and the drainage member communicates with the melting furnace to drain the glass melt in the melting furnace to the calender device.  
Regarding claim 9, figure 4 of Hsu shows the calender device comprises a bracket, a first roller, a second roller, and a transferring roller table, the bracket is adjacent to the melting furnace, the first roller and the second roller are rotatably positioned on the bracket and are parallel to each other, a predetermined gap is formed between the first roller and the second roller, the first roller and the second roller are rotated by a driving member to roll the glass melt to prepare the glass belt having a predetermined thickness, the transferring roller table is located between the first roller and the cutting device, and the transferring roller table is configured to cool the glass belt to the preset temperature and transfer the glass belt to the cutting device.  

Regarding claim 11, figure 4 of Hsu shows the cutting device comprises a fastening bracket, a cutter, and a driving member, the cutter is slidably positioned on the fastening bracket and extends across the transferring roller table, the cutter is configured to cut the glass belt on the transferring roller table into the plurality of glass member having the preset temperature, and the driving member connects to the cutter to lift the cutter.  

Claims 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOEHRING et al. (US 2004/0107731) in view of HSU et al. (US 2005/0016214) as applied to claim 1 above, and further in view of JONES et al. (US 2019/0169061).
Doehring as modified by Hsu teaches a glass production apparatus for shaping glass ceramics. Doehring teaches the at least one molding mold is a heat absorbing molding mold, each of the at least one molding mold connects to a vacuum generator, each of the at least one molding mold adsorbs the glass member to prepare the curved glass member by curving at least one portion of the glass member (para. 0049). Doehring is silent to pressing between two molds.
Jones teaches a glass production apparatus for shaping glass ceramics. Jones teaches shaping glass by pressing between a male upper mold and female lower mold (see figures). Jones teaches that a manipulator separates the male mold from the female mold (para. 0071). It would have been obvious to one of ordinary skill in the art 
Regarding claim 5, Doehring teaches the at least one molding mold is made of porous ceramic material (para. 0049).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOEHRING et al. (US 2004/0107731) in view of HSU et al. (US 2005/0016214) and JONES et al. (US 2019/0169061) as applied to claim 2 above, and further in view of FUJIMOTO (US 2006/0059949).
Doehring as modified by Hsu teaches a glass production apparatus for shaping glass ceramics. Modified Doehring is silent to the material of the male mold.
Fujimoto teaches male and female press molds for shaping glass. Fujimoto teaches that when glass is being pressed, molds are typically made of cemented carbide having a precious metal releasing film (para. 0005) wherein one of ordinary skill in the art would know that platinum is a precious metal. It would have been obvious to one of ordinary skill in the art to use the material suggested by Fujimoto for the mold of Doehring because Fujimoto teaches that this is a material typically used in the glass pressing field (para. 0005).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the claimed structure of a transferring device, the transferring device comprising a sliding table and two transferring assemblies; wherein each of the transfer assemblies comprises a moving member, at least one lifting member, and a bearing frame, the moving member is disposed on the sliding table and the bearing frame is positioned on one end of each of the lifting members away from the moving member.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130.  The examiner can normally be reached on Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741